IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                   February 11, 2008
                                     No. 07-50809
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


LEROY JACKSON,
                                                                       Plaintiff-Appellant
v.
MICHAEL J. ASTRUE, COMMISSIONER
OF SOCIAL SECURITY,
                                                                     Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                                USDC 1:06-CV-743

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Leroy Jackson is before us on appeal, the sixth step

on his climb up the administrative and judicial ladder in search of Social

Security benefits, which has now been rejected by the Commissioner, the

Administrative Law Judge, the Appeals Council, a magistrate judge, a

district judge, and —— now —— this court. We affirm.

       Jackson, a high school graduate approximately 57 years old and a



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
smoker, has no history of working at all, even though he has been determined

to be capable of moderate lifting, standing, and relatively mild exertional

functions, despite lower back pain and shortness of breath. Supported by

more than substantial evidence and by clearly defensible credibility calls, the

ALJ and the magistrate judge have —— on the basis of the record on appeal

which we have carefully reviewed —— made totally defensible, correct, and

non-reversible determinations that Jackson is not entitled to the benefits he

seeks.    Indeed, among the innumerable appeals from denials of Social

Security benefits that the judges of this panel have seen in their combined

decades of service on the federal courts, few if any have been as wholly

lacking in merit as this one: If it is not frivolous, it certainly bumps up

against the boundary of that category. Jackson may not be aware of this, but

his counsel certainly must be; and she is counseled accordingly.

      For the reasons given by the Administrative Law Judge and the

magistrate judge in rejecting Jackson’s claims, the judgment of the district

court is, in all respects,

AFFIRMED.




                                      2